Per Curiam:

The appeal is dismissed for the want of a substantial federal question. Shulthis v. McDougal, 225 U. S. 561, 569; Hull v. Burr, 234 U. S. 712, 720; Norton v. Whiteside, 239 U. S. 144, 147. Treating the papers'whereon the appeal was allowed as a petition for. certiorari, as required by § 237 (c) of the Judicial- Code, as amended by the Act of February *53213, 1925 (c. 229, 43 Stat. 936, 938), certiorari is denied.
Mr. Walter L. Tooze, Jr., for appellant.
Mr. John P. Kavanaugh for appellees.